PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUNON ELECTRONICS (KUNSHAN) CO., LTD.
Application No. 16/907,550
Filed: 22 Jun 2020
For IMPELLER WITH REINFORCED BLADES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant 37 C.F.R. 
§ 1.55(f), filed on June 9, 2022, requesting the acceptance of a delayed copy of a certified copy of a foreign application.      

This renewed petition pursuant to 37 C.F.R. § 1.55(f) is GRANTED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on June 22, 2020 claiming the benefit of one Taiwanese application, however, a certified copy of the foreign application was not filed with the Office within the later of four months from the actual filing date of the application (October 22, 2020) or sixteen months from the filing date of the prior foreign application (December 14, 2020, since December 13, 2020 fell on a Sunday).  

Since the certified copy of the foreign application was not filed prior to December 14, 2020, this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(f).

A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application requires:

(1)	a showing of good and sufficient cause for the delay, and; 
(2)	the petition fee as set forth in 37 C.F.R. 
	§ 1.17(g).

An original petition pursuant to 37 C.F.R. § 1.55(f) was filed on April 21, 2022 along with the petition fee and an indication that a certified copy of Taiwanese application number 108128765 was previously received in the USPTO on April 15, 2021.  The original petition was dismissed via the mailing of a decision on June 1, 2022 which indicates the petition lacks a showing of good and sufficient cause for the delay.

With this renewed petition, Petitioner has submitted a showing of good and sufficient cause for the delay.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent, presuming both the issue fee and form PTOL-85 Part B are received in a timely manner.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions	





    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.